OPINION OF THE COURT
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order modified, with costs to plaintiffs, by denying defendants’ motion for summary judgment as to the negligence cause of action and, as so modified, affirmed. A question of fact existed as to whether defendants fulfilled their duty to inspect and maintain the pole in question.
Concur: Chief Judge Kaye and Judges G.B. Smith, Ciparick, Rosenblatt, Graffeo, Read and R.S. Smith.